           Case 1:20-cv-00706-DLC Document 432 Filed 05/19/21 Page 1 of 2



Steven A. Reed
+1.215.963.5603
steven.reed@morganlewis.com



May 19, 2021

VIA ECF

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Federal Trade Commission v. Vyera Pharmaceuticals, LLC, No. 1:20-cv-00706-DLC

Dear Judge Cote:

         I write on behalf of Vyera Pharmaceuticals, LLC and Phoenixus AG (together, “Vyera”)
to request leave to file a motion for partial summary judgment with respect to (1) the Federal
Trade Commission’s (“FTC”) claim for monetary equitable relief; and (2) the State Plaintiffs’
claims for disgorgement with respect to sales outside their borders. The individual defendants
join in this request.

       First, in a unanimous decision issued last month, the Supreme Court held that the FTC
does not have the authority to seek equitable monetary relief under Section 13(b) of the FTC Act.
AMG Capital Mgmt., LLC v. FTC, 141 S. Ct. 1341, 1344 (2021). Accordingly, as a matter of
law, summary judgment should be entered for Defendants as to the FTC’s request for equitable
monetary relief in this case.1

        Second, also as a matter of law, the State Plaintiffs’ authority to seek equitable monetary
relief—to the extent that they have that authority at all—is limited to claims for disgorgement of
any “ill-gotten gains” with respect to sales within their borders. In their May 14 letter motion,
Plaintiffs asserted that the seven State Plaintiffs could pursue the same nationwide remedy that
the FTC sought. ECF No. 416, at 1 n.1 (“State Plaintiffs maintain claims for the total sum of
Defendants’ ill-gotten gains.”). The only case Plaintiffs cite for that proposition—an unreported
case from a New York trial court, Spitzer v. Coventry First LLC, No. 0404620/2006, 2007 WL
2905486 (Sup. Ct. N.Y. Cty. Sept. 25, 2007)—does not support their position.2 To the contrary,

1
  In their May 14 letter motion seeking to strike a defense expert who will offer opinions relating to the calculation
of equitable monetary relief, the FTC acknowledged the AMG decision but asserted that “Congress may restore the
FTC’s equitable monetary relief authority.” ECF No. 416, at 1 n.1. Setting aside the fact that Congress cannot
“restore” authority that the Supreme Court held had never existed, whether Congress might grant some new
authority to the FTC in the future is both speculative and irrelevant. The FTC lacks the authority to recover
equitable monetary relief under Section 13(b) now, and thus should not be continuing to pursue it in this case.
2
  Plaintiffs cite no cases from any of the other six states.




                                                             Morgan, Lewis & Bockius        LLP

                                                             1701 Market Street
                                                             Philadelphia, PA 19103                 +1.215.963.5000
                                                             United States                          +1.215.963.5001
         Case 1:20-cv-00706-DLC Document 432 Filed 05/19/21 Page 2 of 2




in Coventry, the court permitted the New York Attorney General to bring parens patriae claims
on behalf of out-of-state residents only if the underlying transaction occurred in New York. See
2007 WL 2905486 (dismissing bid-rigging claims against defendant headquartered in
Pennsylvania that purchases and securitizes life insurance policies, except for those claims
stemming from defendant’s purchases from New York sellers or brokers); see also Ritchie Risk-
Linked Strategies Trading (Ireland), Ltd. v. Coventry First LLC, No. 09-cv-1086, 2014 WL
5420926, at *6 (S.D.N.Y. Oct. 20, 2014), aff’d, 673 F. App’x 57 (2d Cir. 2016) (stating that the
complaint in Coventry “was dismissed to the extent that the allegations did not involve New
York policy transactions”). In interpreting the territorial reach of the New York Executive Law
and the Donnelly Act, the two statutes invoked by the New York Attorney General in this case,
the court in Coventry expressly relied on the decision of New York’s highest court in Goshen v.
Mutual Life Insurance Co., 98 N.Y.2d 314 (2002). Goshen held that the “territorial reach” of a
similar New York statute, General Business Law § 349, does not extend to cases where the
challenged conduct “originat[ed]” or a scheme was “hatch[ed]” in New York, but the resulting
transaction occurred outside of New York. Id. at 324. According to the Court of Appeals in
Goshen, “the intent is to protect consumers in their transactions that take place in New York
State,” not “to police the out-of-state transactions of New York companies.” Id. at 325. To hold
otherwise “would lead to an unwarranted expansive reading of the statute . . . potentially leading
to the nationwide, if not global application of” state law. Id. This would, in turn, “tread on the
ability of other states to regulate their own markets and enforce their own consumer protection
laws.” Id.

        Moreover, allowing individual states to seek disgorgement beyond their borders would
expose Defendants to potentially overlapping and duplicative awards, contrary to long-standing
equity jurisprudence as addressed most recently by the Supreme Court in Liu v. SEC, 140 S. Ct.
1936 (2020).

        A decision on these two discreet legal issues as to which there is no genuine dispute of
material fact has the potential to materially advance the resolution of this litigation, including
potential settlement, and at the very least would streamline future proceedings in this case.
Because Defendants’ proposed motion would present purely questions of law, Defendants
respectfully submit that there is no need to wait for the completion of expert discovery or a
bench trial to resolve these issues.

Respectfully submitted,




Steven A. Reed


CC: All counsel of record
